


110 HR 822 IH: Routine HIV/AIDS Screening

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 822
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Ms. Waters (for
			 herself, Ms. Lee,
			 Mrs. Christensen,
			 Mr. Stark,
			 Ms. Carson, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and Labor,
			 Ways and Means, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, the Internal Revenue Code of 1986, and
		  title 5, United States Code, to require individual and group health insurance
		  coverage and group health plans and Federal employees health benefit plans to
		  provide coverage for routine HIV/AIDS screening.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Routine HIV/AIDS Screening
			 Coverage Act of 2007.
			(b)FindingsCongress
			 finds the following:
				(1)HIV/AIDS continues to infect and kill
			 thousands of Americans, 25 years after the first cases were reported.
				(2)It
			 has been estimated that at least 1.6 million Americans have been infected by
			 HIV/AIDS since the beginning of the epidemic and over 500,000 of them have
			 died.
				(3)The HIV/AIDS
			 epidemic has disproportionately impacted African Americans and Hispanic
			 Americans and its impact on women is growing.
				(4)It
			 has been estimated that between 24 and 27 percent of those infected with
			 HIV/AIDS in the United States do not know they are infected.
				(5)Not all
			 individuals who have been infected with HIV/AIDS demonstrate clinical
			 indications or fall into high risk categories.
				(6)The Centers for
			 Disease Control and Prevention has determined that increasing the proportion of
			 people who know their HIV/AIDS status is an essential component of
			 comprehensive HIV/AIDS treatment and prevention efforts and that early
			 diagnosis is critical in order for people with HIV/AIDS to receive
			 life-extending therapy.
				(7)On
			 September 21, 2006, the Centers for Disease Control and Prevention released new
			 guidelines that recommend routine HIV/AIDS screening in health care settings
			 for all patients aged 13–64, regardless of risk.
				(8)Standard health
			 insurance plans generally cover HIV/AIDS screening when there are clinical
			 indications of infection or when there are known risk factors present.
				(9)Requiring health
			 insurance plans to cover routine HIV/AIDS screening could play a critical role
			 in preventing the spread of HIV/AIDS and allowing infected individuals to
			 receive effective treatment.
				2.Coverage for
			 routine HIV/AIDS screening under group health plans, individual health
			 insurance coverage, and FEHBP
			(a)Group health
			 plans
				(1)Public Health
			 Service Act amendmentsSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
					
						2707.Coverage for
				routine HIV/AIDS screening
							(a)CoverageA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, shall provide coverage for routine HIV/AIDS screening under
				terms and conditions that are no less favorable than the terms and conditions
				applicable to other routine health screenings.
							(b)ProhibitionsA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall not—
								(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
								(2)deny coverage for routine HIV/AIDS
				screening on the basis that there are no known risk factors present, or the
				screening is not clinically indicated, medically necessary, or pursuant to a
				referral, consent, or recommendation by any health care provider;
								(3)provide monetary payments, rebates, or
				other benefits to individuals to encourage such individuals to accept less than
				the minimum protections available under this section;
								(4)penalize or otherwise reduce or limit the
				reimbursement of a provider because such provider provided care to an
				individual participant or beneficiary in accordance with this section;
								(5)provide incentives (monetary or otherwise)
				to a provider to induce such provider to provide care to an individual
				participant or beneficiary in a manner inconsistent with this section;
				or
								(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because of the results of an HIV/AIDS test or other
				HIV/AIDS screening procedure for the individual or any other individual.
								(c)Rules of
				constructionNothing in this
				section shall be construed—
								(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS screening; or
								(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health screenings.
								(d)NoticeA group health plan under this part shall
				comply with the notice requirement under section 714(d) of the Employee
				Retirement Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan.
							(e)PreemptionNothing
				in this section shall be construed to preempt any State law in effect on the
				date of enactment of this section with respect to health insurance coverage
				that requires coverage of at least the coverage of HIV/AIDS screening otherwise
				required under this
				section.
							.
				(2)ERISA
			 amendments(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
						
							714.Coverage for
				routine HIV/AIDS screening
								(a)CoverageA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, shall provide coverage for routine HIV/AIDS screening under
				terms and conditions that are no less favorable than the terms and conditions
				applicable to other routine health screenings.
								(b)ProhibitionsA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall not—
									(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
									(2)deny coverage for routine HIV/AIDS
				screening on the basis that there are no known risk factors present, or the
				screening is not clinically indicated, medically necessary, or pursuant to a
				referral, consent, or recommendation by any health care provider;
									(3)provide monetary payments, rebates, or
				other benefits to individuals to encourage such individuals to accept less than
				the minimum protections available under this section;
									(4)penalize or otherwise reduce or limit the
				reimbursement of a provider because such provider provided care to an
				individual participant or beneficiary in accordance with this section;
									(5)provide incentives (monetary or otherwise)
				to a provider to induce such provider to provide care to an individual
				participant or beneficiary in a manner inconsistent with this section;
				or
									(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because of the results of an HIV/AIDS test or other
				HIV/AIDS screening procedure for the individual or any other individual.
									(c)Rules of
				constructionNothing in this
				section shall be construed—
									(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS screening; or
									(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health screenings.
									(d)Notice under
				group health planA group
				health plan, and a health insurance issuer providing health insurance coverage
				in connection with a group health plan, shall provide notice to each
				participant and beneficiary under such plan regarding the coverage required by
				this section in accordance with regulations promulgated by the Secretary. Such
				notice shall be in writing and prominently positioned in any literature or
				correspondence made available or distributed by the plan or issuer and shall be
				transmitted—
									(1)in the next mailing
				made by the plan or issuer to the participant or beneficiary;
									(2)as part of any
				yearly informational packet sent to the participant or beneficiary; or
									(3)not later than
				January 1, 2008;
									whichever
				is earliest.(e)Preemption,
				relation to state laws
									(1)In
				generalNothing in this section shall be construed to preempt any
				State law in effect on the date of enactment of this section with respect to
				health insurance coverage that requires coverage of at least the coverage of
				HIV/AIDS screening otherwise required under this section.
									(2)ERISANothing
				in this section shall be construed to affect or modify the provisions of
				section 514 with respect to group health
				plans.
									.
					(B)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 714.
					(C)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 713 the
			 following new item:
						
							
								Sec. 714. Coverage for routine HIV/AIDS
				screening.
							
							.
					(3)Internal Revenue
			 Code amendments(A)Subchapter B of chapter 100 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 9812 the
			 following:
						
							9813.Coverage for
				routine HIV/AIDS screening
								(a)CoverageA
				group health plan shall provide coverage for routine HIV/AIDS screening under
				terms and conditions that are no less favorable than the terms and conditions
				applicable to other routine health screenings.
								(b)ProhibitionsA group health plan shall not—
									(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
									(2)deny coverage for routine HIV/AIDS
				screening on the basis that there are no known risk factors present, or the
				screening is not clinically indicated, medically necessary, or pursuant to a
				referral, consent, or recommendation by any health care provider;
									(3)provide monetary payments, rebates, or
				other benefits to individuals to encourage such individuals to accept less than
				the minimum protections available under this section;
									(4)penalize or otherwise reduce or limit the
				reimbursement of a provider because such provider provided care to an
				individual participant or beneficiary in accordance with this section;
									(5)provide incentives (monetary or otherwise)
				to a provider to induce such provider to provide care to an individual
				participant or beneficiary in a manner inconsistent with this section;
				or
									(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because of the results of an HIV/AIDS test or other
				HIV/AIDS screening procedure for the individual or any other individual.
									(c)Rules of
				constructionNothing in this
				section shall be construed—
									(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS screening; or
									(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health
				screenings.
									.
					(B)The table of sections of such subchapter is
			 amended by inserting after the item relating to section 9812 the following new
			 item:
						
							
								Sec. 9813. Coverage for routine HIV/AIDS
				screening.
							
							.
					(C)Section 4980D(d)(1) of such Code is
			 amended by striking section 9811 and inserting sections
			 9811 and 9813.
					(b)Application to
			 individual health insurance coverage(1)Part B of title XXVII of the Public Health
			 Service Act is amended by inserting after section 2752 the following new
			 section:
					
						2753.Coverage for
				routine HIV/AIDS screening
							(a)In
				generalThe provisions of
				section 2707 (other than subsection (d)) shall apply to health insurance
				coverage offered by a health insurance issuer in the individual market in the
				same manner as it applies to health insurance coverage offered by a health
				insurance issuer in connection with a group health plan in the small or large
				group market.
							(b)NoticeA health insurance issuer under this part
				shall comply with the notice requirement under section 714(d) of the Employee
				Retirement Income Security Act of 1974 with respect to the requirements
				referred to in subsection (a) as if such section applied to such issuer and
				such issuer were a group health
				plan.
							.
				(2)Section 2762(b)(2) of such Act (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2753.
				(c)Application
			 under Federal Employees Health Benefits Program (FEHBP)Section 8902 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(p)A contract may not be made or a plan
				approved which does not comply with the requirements of section 2707 of the
				Public Health Service
				Act.
					.
			(d)Effective
			 Dates(1)The
			 amendments made by subsections (a) and (c) apply with respect to group health
			 plans and health benefit plans for plan years beginning on or after January 1,
			 2008.
				(2)The amendments made by subsection (b) shall
			 apply with respect to health insurance coverage offered, sold, issued, renewed,
			 in effect, or operated in the individual market on or after January 1,
			 2008.
				(e)Coordination of
			 AdministrationThe Secretary of Labor, the Secretary of Health
			 and Human Services, and the Secretary of the Treasury shall ensure, through the
			 execution of an interagency memorandum of understanding among such Secretaries,
			 that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this section (and the amendments made thereby) are administered
			 so as to have the same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				
